DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the Claims
The following listing of claims will replace all prior versions, and listings, of claims in the application:  
Please amend the claims as follows:

1. (Previously Presented) A method for recommending a live streaming room, comprising: acquiring social information of a user account in response to an operation from the user account, wherein the social information comprises an identification of an associated user account having a social relationship with the user account; selecting a live streaming room based on interaction data of each associated user account indicated by the social information in each live streaming room; generating recommendation information of the live streaming room based on information of the live streaming room and the identification of the associated user account; and displaying the recommendation information to the user account; wherein the interaction data comprises one or more kinds of followings: a type of each candidate live streaming room, watching time in the candidate live streaming room, behavior data in the candidate live streaming room, and interactive information between the associated user 

2. (Cancelled)  

3. (Currently Amended) The method of claim [[2]]1, said determining a recommendation index of each candidate live streaming room comprising: acquiring a total amount of 

4. (Cancelled)  

5. (Currently Amended) The method of claim [[4]]1, further comprising: acquiring interactive behavior data of the user account in each live streaming room within a second time period, wherein the interactive behavior data comprises one or more kinds of followings: a type of the live streaming room, watching time in the live streaming room, behavior data in the live streaming room and interactive information between the user account and a host account of the live streaming room; and acquiring the interactive behavior feature based on the interactive behavior data, wherein the interactive behavior feature comprises a type of each preferred live streaming room, preferred watching time in the live streaming room, preferred behavior data in the live streaming room and preferred interactive information between the user account and the host account of the live streaming room.  

6. (Original) The method of claim 1, said displaying the recommendation information to the user account comprising: displaying the recommendation information and a room identification of the live streaming room to the user account; or adding a room identification of the live streaming room along with the recommendation information to a 

7. (Original) The method of claim 1, further comprising one or more of followings: receiving the social information of the user account obtained by a server in response to a request of the user account to perform the operation; receiving the live streaming room selected by the server based on the interaction data of each associated user account indicated by the social information in each live streaming room in response to a request to select the live streaming room; and receiving the recommendation information generated by the server based on information of the live streaming room and the identification of the associated user account in response to a request to obtain the recommendation information.  

8. (Previously Presented) A terminal, comprising: a display screen; one or more processors, one or more memories, configured to store instructions executable by the one or more processors; wherein the one or more processors are configured to execute the instructions to implement the method for recommending a live streaming room comprising: acquiring social information of a user account in response to an operation from the user account, wherein the social information comprises an identification of an associated user account having a social relationship with the user account; selecting a live streaming room based on interaction data of each associated user account indicated by the social information in each live streaming room; generating 

9. (Cancelled)  

10. (Currently Amended) The terminal of claim [[9]]8 said determining a recommendation index of each candidate live streaming room comprising: acquiring a total amount of each kind of interaction data based on the interaction data of the associated user account in a candidate live streaming room; and acquiring the recommendation index of the candidate live streaming room by performing weighted summation on the total amount of each kind of interaction data based on weighting factors.  

11. (Cancelled)  

12. (Currently Amended) The terminal of claim [[11]]8, wherein the one or more processors are further configured to: acquire interactive behavior data of the user account in each live streaming room within a second time period, wherein the interactive behavior data comprises one or more kinds of followings: a type of the live streaming room, watching time in the live streaming room, behavior data in the live streaming room and interactive information between the user account and a host account of the live streaming room; and acquire the interactive behavior feature based on the interactive behavior data, wherein the interactive behavior feature comprises a type of 

13. (Original) The terminal of claim 8, said displaying the recommendation information to the user account comprising: displaying the recommendation information and a room identification of the live streaming room to the user account; or adding a room identification of the live streaming room along with the recommendation information to a recommendation list on a recommendation page, wherein the recommendation page is configured to display a living streaming corresponding to the room identification included in the recommendation list.  

14. (Currently Amended) The terminal of claim 8, wherein [[t]] the one or more processors are further configured to execute one or more of followings: receiving the social information of the user account obtained by a server in response to a request of the user account to perform the operation; receiving the live streaming room selected by the server based on the interaction data of each associated user account indicated by the social information in each live streaming room in response to a request to select the live streaming room; and receiving the recommendation information generated by the server based on information of the live streaming room and the identification of the associated user account in response to a request to obtain the recommendation information.  



16. (Cancelled)  

17. (Currently Amended) The system of claim [[16]]15 said determining a recommendation index of each candidate live streaming room comprising: acquiring a total amount of each kind of interaction data based on the interaction data of the associated user account in a candidate live streaming room in response to receiving the second request; and acquiring the recommendation index of the candidate live streaming room by performing weighted summation on the total amount of each kind of interaction data based on weighting factors.  

18. (Cancelled)  

19. (Currently Amended) The system of claim [[18]]15 wherein the one or more processors of the server are further configured to: acquire interactive behavior data of the user account in each live streaming room within a second time period in responses to receiving a fourth request to acquire the interactive behavior data, wherein the interactive behavior data comprises one or more kinds of followings: a type of the live streaming room, watching time in the live streaming room, behavior data in the live streaming room and interactive information between the user account and a host 

20. (Original) The system of claim 15, wherein the one or more processors of the server are configured to generate the recommendation information for displaying by: displaying the recommendation information and a room identification of the live streaming room to the user account in response to receiving the third request; or adding a room identification of the live streaming room along with the recommendation information to a recommendation list on a recommendation page in response to receiving the third request, wherein the recommendation page is configured to display a living streaming corresponding to the room identification included in the recommendation list.   

Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-15, 17, 19 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record Uhrich (U.S. Pub. No. 2017/0142462) discloses methods for generating and providing personalized dynamic live content feeds.  Recommended live content can be dynamically and intelligently provided to users based upon their prior consumption history so that the recommendations are highly relevant to the user.  Live content recommendations can be provided to the user using feeds only when content .
Barlaskar (U.S. Pub. No. 2019/0163752) discloses an online system configured to recommend a live video to a target user by presenting the live video in the target user's newsfeed or other location.  The online system receives a plurality of live videos for streaming to its users.  To recommend a live video, the online system dynamically identifies a topic of each of the plurality of live videos during the streaming.  The online system further selects a group of candidate live videos, each of which has an identified topic matching an interest of the target user.  The online system ranks the candidates based on a probability that the target user would positively interact with each candidate live video if the candidate live video is presented to the target user.  Then the online system provides a candidate above a threshold level in the ranking for display to the target user, e.g., in a newsfeed of the target user.
Claims 1, 8, and 15 (and their respective dependent claims) comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole.  Particularly, the cited prior arts of record fails to disclose a method for recommending a live streaming room, comprising: determining a recommendation index of each candidate live streaming room comprising: determining an interested type of interaction data of the user account based on an interactive behavior feature of the user account; acquiring a total amount of each kind of interaction data matching the interested type based on the interaction data of the associated user account in a candidate live streaming room; and acquiring the recommendation index of the candidate live streaming room by performing weighted summation on the total amount of each kind of interaction data matching the interested type based on weighting factor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        January 10, 2022.